UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2014 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 862-1162 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information On August 1, 2014, MeetMe, Inc. (the “Company”) issued a press release announcing that the underwriters of its recent public offering of common stock have exercised their option to purchase an additional 750,000 shares of common stock at the public offering price of $2.00 per share. In connection with the offering, the Company has sold an aggregate of 5,750,000 shares of its common stock for aggregate net proceeds of approximately $10.5 million, after deducting the underwriters’ discount and other offering expenses. JMP Securities LLC acted as the sole book-running manager in the offering and Northland Securities, Inc. and Janney Montgomery Scott LLC acted as co-managers. A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 5.1 Opinion of Morgan, Lewis & Bockius LLP. Consent of Morgan, Lewis & Bockius LLP (contained in Exhibit 5.1) 99.1 MeetMe, Inc. press release, dated August 1, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEETME, INC. Date:August 1,2014 By: /s/David Clark Name: David Clark Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 5.1 Opinion of Morgan, Lewis & Bockius LLP. Consent of Morgan, Lewis & Bockius LLP (contained in Exhibit 5.1) 99.1 MeetMe, Inc. press release, dated August 1, 2014.
